       Case 3:16-cv-02276-JST Document 283 Filed 06/17/19 Page 1 of 4


 1    Jahan C. Sagafi (Cal. Bar No. 224887)             Daniel Kohrman (admitted pro hac vice)
 2    Laura Iris Mattes (Cal. Bar No. 310594)           Laurie McCann (admitted pro hac vice)
      OUTTEN & GOLDEN LLP                               Dara Smith (admitted pro hac vice)
 3    One California Street, 12th Floor                 AARP FOUNDATION LITIGATION
      San Francisco, CA 94111                           601 E. Street, N.W.
 4    Telephone: (415) 638-8800
      Facsimile: (415) 638-8810                         Washington, D.C. 20049
      E-mail: jsagafi@outtengolden.com                  Telephone: (202) 434-2060
 5
      E-mail: imattes@outtengolden.com                  Facsimile: (202) 434-2082
 6                                                      E-mail: dkohrman@aarp.org
      Adam T. Klein (admitted pro hac vice)             E-mail: lmccann@aarp.org
 7    Melissa L. Stewart (admitted pro hac vice)        E-mail: dsmith@aarp.org
      Daniel S. Stromberg (admitted pro hac vice)
 8    OUTTEN & GOLDEN LLP                               Lucy Brierly Bansal (admitted pro hac vice)
      685 Third Avenue, 25th Floor                      OUTTEN & GOLDEN LLP
 9
      New York, NY 10017                                601 Massachusetts Ave. NW
10    Telephone: (212) 245-1000                         Second Floor West
      Facsimile: (646) 509-2060                         Washington, DC 20001
11    E-mail: atk@outtengolden.com                      Telephone: (202) 847-4400
      E-mail: mstewart@outtengolden.com                 Facsimile: (646) 952-9114
12    E-mail: dstromberg@outtengolden.com               E-mail: lbansal@outtengolden.com
13

14    Additional counsel on next page.

15

16
     Attorneys for Plaintiffs and Proposed Class and Collective Members
17

18                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
19                                SAN FRANCISCO DIVISION

20    STEVE RABIN and JOHN CHAPMAN,                 Case No. 16-cv-02276-JST
      on behalf of themselves, and all others
21    similarly situated,
                                                    NOTICE OF FILING OF CONSENT TO
22                         Plaintiffs,              JOIN

23           v.

24    PRICEWATERHOUSECOOPERS LLP,

25                         Defendant.

26

27

28


                                                            NOTICE OF FILING OF CONSENT TO JOIN
                                                                         CASE NO. 16-CV-02276-JST
      Case 3:16-cv-02276-JST Document 283 Filed 06/17/19 Page 2 of 4


 1 Jennifer L. Liu (Cal. Bar No. 279370)

 2 THE LIU LAW FIRM, P.C.
   1170 Market Street, Suite 700
 3 San Francisco, CA 94102
   Telephone: (415) 896-4260
 4 Facsimile: (415) 231-0011
   E-mail: jliu@liulawpc.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                NOTICE OF FILING OF CONSENT TO JOIN
                                                             CASE NO. 16-CV-02276-JST
       Case 3:16-cv-02276-JST Document 283 Filed 06/17/19 Page 3 of 4


 1          PLEASE BE ON NOTICE, that pursuant to 29 U.S.C. §§ 216(b), 626(b), Plaintiffs hereby
 2 file Consent to Join forms, true and correct copies of which are attached hereto as Exhibit A.

 3
                                                     Respectfully submitted,
 4
      Dated: June 17, 2019                           By: /s/ Jahan C. Sagafi
 5                                                       Jahan C. Sagafi
 6                                                   Jahan C. Sagafi (Cal. Bar No. 224887)
 7                                                   Laura Iris Mattes (Cal. Bar No. 310594)
                                                     OUTTEN & GOLDEN LLP
 8                                                   One California Street, 12th Floor
                                                     San Francisco, CA 94111
 9                                                   Telephone: (415) 638-8800
                                                     Facsimile: (415) 638-8810
10                                                   E-mail: jsagafi@outtengolden.com
                                                     E-mail: imattes@outtengolden.com
11
                                                     Adam T. Klein (admitted pro hac vice)
12                                                   Melissa L. Stewart (admitted pro hac vice)
                                                     Daniel Stromberg (admitted pro hac vice)
13                                                   OUTTEN & GOLDEN LLP
                                                     685 Third Avenue, 25th Floor
14
                                                     New York, NY 10017
15                                                   Telephone: (212) 245-1000
                                                     Facsimile: (646) 509-2060
16                                                   E-mail: atk@outtengolden.com
                                                     E-mail: mstewart@outtengolden.com
17                                                   E-mail: dstromberg@outtengolden.com
18
                                                     Lucy Brierly Bansal (admitted pro hac vice)
19                                                   OUTTEN & GOLDEN LLP
                                                     601 Massachusetts Ave. NW
20                                                   Second Floor West
                                                     Washington, DC 20001
21                                                   Telephone: (202) 847-4400
22                                                   Facsimile: (646) 952-9114
                                                     E-mail: lbansal@outtengolden.com
23

24

25

26

27

28


                                                             NOTICE OF FILING OF CONSENT TO JOIN
                                               -1-                        CASE NO. 16-CV-02276-JST
     Case 3:16-cv-02276-JST Document 283 Filed 06/17/19 Page 4 of 4


 1                                       Daniel Kohrman (admitted pro hac vice)
 2                                       Laurie McCann (admitted pro hac vice)
                                         Dara Smith (admitted pro hac vice)
 3                                       AARP FOUNDATION LITIGATION
                                         601 E. Street, N.W.
 4                                       Washington, D.C. 20049
                                         Telephone: (202) 434-2060
 5                                       Facsimile: (202) 434-2082
 6                                       E-mail: dkohrman@aarp.org
                                         E-mail: lmccann@aarp.org
 7                                       E-mail: dsmith@aarp.org

 8                                       Jennifer L. Liu (Cal. Bar No. 279370)
                                         THE LIU LAW FIRM, P.C.
 9
                                         1170 Market Street, Suite 700
10                                       San Francisco, CA 94102
                                         Telephone: (415) 896-4260
11                                       Facsimile: (415) 231-0011
                                         E-mail: jliu@liulawpc.com
12
                                         Attorneys for Plaintiffs and Proposed Class and
13
                                         Collective Members
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 NOTICE OF FILING OF CONSENT TO JOIN
                                       -2-                    CASE NO. 16-CV-02276-JST
